CATES, Judge.
The call of the Seventh Division (embracing Etowah County) began Monday, January 12, 1970 and continued for the remainder of that week. Code 1940, T. 13, §§ 21 & 22.
Pace, serving another sentence in At-more Prison, escaped January 15, 1970 and is still at large. Accordingly, under the rule of Hammonds v. State, 44 Ala.App. 256, 206 So.2d 924, Pace stands in contempt of this Court by a manifestation that he is not prepared to abide the result of his appeal.
The time of the call having passed with Pace beyond the custody of the law, his appeal is
Dismissed.